1    LAW OFFICES OF BILL LATOUR
2    BILL LATOUR [CSBN: 169758]
          1420 E. Cooley Dr., Suite 100
3         Colton, California 92324
4         Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
5
          E-Mail: fed.latour@yahoo.com
6
7    Attorney for Plaintiff
8                         UNITED STATES DISTRICT COURT
9               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
                                                  )     No. CV 18 – 01502 SK
11   LUIS MARQUEZ,                                )
12                                                )     [PROPOSED] ORDER AWARDING
           Plaintiff,                             )     EAJA FEES
13                                                )
14         v.                                     )
                                                  )
15
     NANCY A. BERRYHILL, Acting                   )
16   Commissioner of Social Security,             )
17
                                                  )
           Defendant.
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of THREE
21   THOUSAND ONE HUNDRED FOURTY-SEVEN DOLLARS AND 75/100
22   ($3,147.75) subject to the terms of the stipulation.
23
24         DATE: December
                 ___________
                          10 , 2018 ____________________________________
25
                                      HON. STEVE KIM,
26                                    UNITED STATES MAGISTRATE JUDGE
27
28




                                                -1-
